Citation Nr: 1003284	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the right knee, status post 
knee replacement with scar, currently evaluated as 30 percent 
disabling from May 25, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veteran s Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection and a 30 percent 
disability rating, effective April 25, 2006, for a right knee 
disability.  The Board notes that the RO changed the 
effective date to May 25, 2006 in a rating decision dated in 
February 2007.  

In the Veteran's November 2007 VA Form 9, he made a statement 
which could reasonably be construed to constitute a claim for 
a total disability rating based on individual unemployability 
(TDIU).  The Board refers this matter to the RO.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected degenerative joint disease of the right 
knee, status post knee replacement with scar was 
characterized by 90 degrees flexion, full extension, and no 
additional loss of range of motion after repetition. 

2.  The competent medical evidence shows that the Veteran's 
right knee prosthesis is in place, with no evidence of 
loosening, infection, severely painful motion, or weakness.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for service-connected degenerative joint disease of 
the right knee, status post knee replacement with scar have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.17, 4.59, 4.71a, Diagnostic 
Code 5055 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran s Claims Assistance Act of 2000

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veteran s Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran  
status; (2) existence of a disability; (3) a connection 
between the Veteran 's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in July 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent an additional 
notice letter in August 2007.    
   
In the correspondence dated in July 2006, prior to the 
December 2006 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  The 
Board notes that additional Dingess/Hartman notice was 
provided in the August 2007 letter.   

Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veteran s Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veteran s 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO made 
efforts to obtain the Veteran's service treatment records, 
but after several attempts, made a formal finding of the 
unavailability of those records in April 2006.  In cases 
where the Veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Here, the Board notes that the lack of service 
treatment records will not impact the Veteran's claim, as the 
issue before the Board is the severity of the Veteran's right 
knee disability since his May 2006 claim.  

The RO obtained private treatment records from Family Medical 
Care Center and VA medical center (VAMC) treatment records.  
The Veteran received VA examinations for his right knee 
disability in November 2006 and December 2007.   In that 
regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence of record and the 
statements of the Veteran, and provided detailed examination 
reports.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination for the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Presently, the Veteran's degenerative joint disease of the 
right knee, status post knee replacement with scar is rated 
as 30 percent disabling from May 25, 2006.  The Veteran is 
contesting this rating assignment.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's right knee disability is rated under Diagnostic 
Code (DC) 5055, which addresses prosthetic replacements of 
the knee joint.  38 C.F.R. § 4.71a.  This provision provides 
for 30, 60 and 100 percent evaluations.  A 30 percent rating 
is the minimum rating following knee replacement.  A 60 
percent rating is warranted where the evidence shows chronic 
residuals consisting of severely painful motion or weakness 
in the affected extremity.  A 100 percent rating is warranted 
for one year following implantation of the prosthesis.  See 
38 C.F.R. § 4.71a, DC 5055.  

Normal range of motion of the knee is to zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  The diagnostic codes that focus on limitation of 
motion of the knee are DC 5260 and DC 5261.  Under DC 5260, a 
30 percent rating will be assigned for limitation of flexion 
of the leg to 15 degrees.  Under DC 5261, a noncompensable 
rating will be assigned for limitation of extension of the 
leg to 5 degrees; a 10 percent rating will be assigned for 
limitation of extension of the leg to 10 degrees; a 20 
percent rating will be assigned for limitation of extension 
of the leg to 15 degrees; a 30 percent rating will be 
assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261, See also VAOPGCPREC 9-04 (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely 
unfavourable ankylosis of the knee in flexion at an angle of 
45 degrees or more is rated 60 percent disabling.  38 C.F.R. 
§ 4.71a.

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under DC 
5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a Veteran's knee disability is 
rated under DC 5257, the Veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Under DC 5010, traumatic arthritis is rated analogous to 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating a 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet.  App. 49 (1990).

Analysis

The medical evidence pertaining to the severity of the 
Veteran's right knee disability includes private treatment 
records from Family Medical Care Center, VAMC records, and 
the reports of VA examinations conducted in November 2006 and 
December 2007.  

The evidence shows that the Veteran underwent a total right 
knee replacement procedure in November 2004 due to severe 
degenerative arthritis.  During the November 2006 VA 
examination, the Veteran reported swelling since the surgery, 
for which he was prescribed medication.  He reported marked 
difficulty with ambulating for any distance or standing for 
any prolonged period of time.  At that time, the Veteran was 
able to continue his self-employment in lawnmower sales.  
Upon examination, right knee flexion was 100 degrees, with 
full extension.  Lachman, drawer, and McMurray tests were 
negative.  The examiner noted no instability and no 
additional loss of range of motion with repeated testing.  An 
x-ray study revealed joint effusion.  

Subsequent VAMC treatment records show that the Veteran 
sought treatment for chronic right knee pain.  In an August 
2007 treatment note, the Veteran reported a four-year history 
of pain, beginning after the knee replacement surgery.  He 
stated that he had cortisone injections in the right knee 
approximately ten times without improvement.  A September 
2007 VAMC orthopedic consultation note shows that the Veteran 
has had constant effusion in his right knee since the 
surgery, but bone scans did not reveal infection.  The 
examiner noted a slight limp on the right

The Veteran received a second VA joints examination in 
December 2007.  The Veteran complained of stiffness, 
swelling, and loss of range of motion.  He reported taking 
prescription medication for pain in the right hip, which the 
Veteran believes is associated with the right knee.  He 
stated that he had to give up his lawnmower repair business 
because of hip pain.  The examiner noted that the Veteran 
walks with a cane.  Upon examination, range of motion in the 
right knee was 90 degrees flexion with full extension.  
Lachman, drawer, and McMurray testing was negative.  There 
was no additional loss of range of motion after repetition.  
The examiner noted that an August 2007 X-ray study showed the 
right knee prosthesis in place with no evidence of loosening 
or infection.  Mild osteoarthritis was noted.  The examiner 
noted that the Veteran's right knee replacement was 
essentially unchanged since the last examination.     

At the outset, the Board notes that a 100 percent rating 
under DC 5055 is not warranted for the one year following 
implantation of the prosthesis because the Veteran filed his 
claim in March 2007, several years after the right knee 
arthroplasty.  See 38 C.F.R. § 4.71a, DC 5055.  

After a careful review of the evidence, the Board finds that 
the currently assigned 30 percent disability rating, but no 
more, is warranted.  The Veteran did not demonstrate chronic 
residuals of knee replacement surgery consisting of severe 
painful motion or weakness in the affected extremity.  
Weakness was not noted during either VA examination, and the 
Veteran discussed severe pain in the right hip, not the right 
knee, during the most recent VA examination.  Accordingly, 
the criteria for a 60 percent rating under DC 5055 have not 
been met.  

DC 5257 does not provide for an increased rating, since 30 
percent is the highest rating available under that provision.  
During the most recent VA examination, range of motion was 90 
degrees flexion with full extension, which does not provide 
for a rating higher than 30 percent under DC 5260 or 5261.  
The evidence shows neither malunion of the tibia or fibula 
nor any findings of ankylosis.  Consequently, ratings under 
Diagnostic Codes 5262 and 5256 are not applicable.  DCs 5259 
and 5258 do not provide for a rating in excess of 30 percent 
because the highest ratings under those codes are 10 percent 
and 20 percent, respectively.   

The Board finds that the 30 percent rating assigned takes the 
existence of limited, noncompensable or painful motion in 
association with arthritis into account, so a separate 10 
percent rating under DC 5003 is not warranted.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Board finds that this matter need not be remanded to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular rating.  
The Board notes that the above determination is based on 
application of pertinent provisions of VA's Schedule for 
Rating Disabilities, and there is no showing that the Veteran 
's right knee disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation on an extraschedular basis, and indeed, neither 
the Veteran  nor his representative have identified any 
exceptional or unusual disability factors.  38 C.F.R. 
§ 3.321.  The Board acknowledges that the Veteran  reported 
he is currently unemployed because he could no longer perform 
the physical movement required for lawnmower repair.  
However, the Board observes that during the December 2007 VA 
examination, the Veteran  stated that this was due to pain in 
his right hip, not his knee.  There is no evidence to support 
that the Veteran 's knee symptoms would preclude employment.  
Moreover, his right knee disability has not required frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular rating are not met.    


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected degenerative joint disease of the right 
knee, status post knee replacement with scar is denied. 





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


